internal_revenue_service number release date index number ------------------------------------- --------------------------------------------------- ----------------------------------------- ---------------------------------- -------------------------------------------- --------------------------------- in re --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-155335-05 date date ------------------------- -------------------------- ----------------------- ---------------- ---------------- ------------------------- legend legend decedent spouse child possession state date dear executors this is in response to your letter dated date and subsequent correspondence requesting a ruling regarding the credit under sec_2014 of the internal_revenue_code for decedent’s estate decedent was a united_states citizen domiciled in state who owned assets in possession decedent died on date survived by spouse and children article second of decedent’s will provides that spouse is to receive decedent’s articles of tangible_personal_property article fourth provides that the residuary of decedent’s estate is to be held in trust for the benefit of spouse and child during spouse’s lifetime spouse is to receive all of the net_income of the trust at least quarterly income accrued but not distributed at spouse’s death is to be paid to spouse’s estate the trustees have the discretion to invade trust principal for spouse’s benefit finally spouse has an annual power to withdrawal from trust principal the greater of percent of the value of the trust calculated annually or dollar_figure upon spouse’s death the remainder of the trust is to be held in further trust for child plr-155335-05 on the schedule m of the form_706 united_states estate and generation-skipping_transfer_tax return filed for decedent’s estate a marital_deduction was claimed for assets passing_to_spouse under articles second and fourth of decedent’s will the executors have requested a ruling as to the method to be used to calculate the credit under sec_2014 for decedent’s estate law and analysis sec_2014 provides that in general the tax imposed by sec_2001 shall be credited with the amount of any estate inheritance legacy or succession taxes actually paid to any foreign_country in respect of any property situated within such foreign_country and included in the gross_estate not including any such taxes paid with respect to the estate of a person other than the decedent the determination of the country within which property is situated shall be made in accordance with the rules applicable under subchapter_b sec_2101 and following in determining whether property is situated within or without the united_states sec_2014 provides that the credit provided in this section with respect to such taxes paid to any foreign country-- shall not with respect to any such tax exceed an amount which bears the same ratio to the amount of such tax actually paid to such foreign_country as the value of property which is-- a situated within such foreign_country b subjected to such tax and c included in the gross_estate bears to the value of all property subjected to such tax and shall not with respect to all such taxes exceed an amount which bears the same ratio to the tax imposed by sec_2001 after deducting from such tax the credits provided by sec_2010 sec_2011 and sec_2012 as the value of property which is-- a situated within such foreign_country b subjected to the taxes of such foreign_country and c included in the gross_estate bears to the value of the entire_gross_estate reduced by the aggregate amount of the deductions allowed under sec_2055 and sec_2056 sec_2014 provides that the values referred to in the ratio stated in subsection b are the values determined for purposes of the tax imposed by such foreign_country sec_2014 provides that the values referred to in the ratio stated in subsection b are the values determined under this chapter but in applying such ratio the value of any property described in subparagraphs a b and c thereof shall be reduced by such amount as will properly reflect in accordance with regulations prescribed by the secretary the deductions allowed in respect of such property under sec_2055 and sec_2056 relating to charitable and marital deductions sec_2014 provides that for purposes of the credits authorized by this section each possession_of_the_united_states shall be deemed to be a foreign_country plr-155335-05 sec_20_2014-1 provides in part that a credit is allowed under sec_2014 against the federal estate_tax for any estate inheritance legacy or succession taxes actually paid to any foreign_country hereinafter referred to as foreign death taxes the credit is allowed only for foreign death taxes paid i with respect to property situated within the country to which the tax is paid ii with respect to property included in the decedent's gross_estate and iii with respect to the decedent's_estate the credit is allowable to the estate of a decedent who was a citizen_of_the_united_states at the time of his death the credit is allowable not only for death taxes paid to foreign countries which are states in the international sense but also for death taxes paid to possessions or political subdivisions of foreign states with respect to the estate of a decedent dying after date the term foreign_country as used in this section and sec_20_2014-2 to includes a possession_of_the_united_states no credit is allowable for interest or penalties paid in connection with foreign death taxes sec_20_2014-1 provides in part whether or not particular property of a decedent is situated in the foreign_country imposing the tax is determined in accordance with the same principles that would be applied in determining whether or not similar_property of a nonresident decedent not a citizen_of_the_united_states is situated within the united_states for federal estate_tax purposes see sec_20_2104-1 and sec_20_2105-1 sec_20_2014-1 provides that the credit_for_foreign_death_taxes is limited to the smaller of the following amounts the amount of a particular foreign death_tax attributable to property situated in the country imposing the tax and included in the decedent's gross_estate for federal estate_tax purposes computed as set forth in sec_20_2014-2 or the amount of the federal estate_tax attributable to particular property situated in a foreign_country subjected to foreign death_tax in that country and included in the decedent's gross_estate for federal estate_tax purposes computed as set forth in sec_20_2014-3 sec_20_2014-2 provides that the amount of a particular foreign death_tax attributable to property situated in the country imposing the tax and included in the decedent's gross_estate for federal estate_tax purposes is the first_limitation thus the credit for any foreign death_tax is limited to an amount a which bears the same ratio to b the amount of the foreign death_tax without allowance of credit if any for federal estate_tax as c the value of the property situated in the country imposing the foreign death_tax subjected to the foreign death_tax included in the gross_estate and for which a deduction is not allowed under sec_2053 bears to d the value of all property subjected to the foreign death_tax stated algebraically the first_limitation a equals b x ---- d c plr-155335-05 where b amount of foreign death_tax c value of property in foreign_country subjected to death_tax included in gross_estate and for which a deduction is not allowed under sec_2053 and d value of all property subjected to foreign death_tax the values used in this proportion are the values determined for the purpose of the foreign death_tax the amount of the foreign death_tax for which credit is allowable must be converted into united_states money sec_20_2014-3 provides that the amount of the federal estate_tax attributable to particular property situated in a foreign_country subjected to foreign death_tax in that country and included in the decedent's gross_estate for federal estate_tax purposes is the second_limitation thus the credit is limited to an amount e which bears the same ratio to f the gross federal estate_tax reduced by any credit_for_state_death_taxes under sec_2011 and by any credit for gift_tax under sec_2012 as g the adjusted_value of the property situated in the foreign_country subjected to foreign death_tax and included in the gross_estate computed as described in paragraph b of this section bears to h the value of the entire_gross_estate reduced by the total amount of the deductions allowed under sec_2055 charitable deduction and sec_2056 marital_deduction stated algebraically the second_limitation e equals f x ---- h where f gross federal estate_tax less credits for state_death_taxes and gift_tax g adjusted_value of the property situated in the foreign_country subjected to foreign death taxes and included in the gross_estate and g h value of entire_gross_estate less charitable and marital deductions the values used in this proportion are the values determined for the purpose of the federal estate_tax sec_20_2014-3 provides that adjustment is required to factor g of the ratio stated in paragraph a of this section if a deduction for foreign death taxes under sec_2053 a charitable deduction under sec_2055 or a marital_deduction under sec_2056 is allowed with respect to the foreign_property if a deduction for foreign death taxes is allowed the value of the property situated in the foreign_country subjected to foreign death_tax and included in the gross_estate does not include the value of any property in respect of which the deduction for foreign death taxes is allowed see sec_20_2014-7 if a charitable deduction or a marital_deduction is allowed the value of such foreign_property after exclusion of the value of any property in respect of which the deduction for foreign death taxes is allowed is reduced as follows plr-155335-05 if a charitable deduction or a marital_deduction is allowed to a decedent's_estate with respect to any part of the foreign_property except foreign_property in respect of which a deduction for foreign death taxes is allowed specifically bequeathed devised or otherwise specifically passing to a charitable_organization or to the decedent's spouse the value of the foreign_property is reduced by the amount of the charitable deduction or marital_deduction allowed with respect to such specific transfer see example of paragraph c of this section if a charitable deduction or a marital_deduction is allowed to a decedent's_estate with respect to a bequest devise or other transfer of an interest in a group_of_assets including both the foreign_property and other_property the value of the foreign_property is reduced by an amount i which bears the same ratio to j the amount of the charitable deduction or marital_deduction allowed with respect to such transfer of an interest in a group_of_assets as k the value of the foreign_property except foreign_property in respect of which a deduction for foreign death taxes is allowed included in the group_of_assets bears to l the value of the entire group_of_assets as used in this subparagraph the term group_of_assets has reference to those assets which under applicable law are chargeable with the charitable or marital transfer see example of paragraph c of this section stated algebraically the reduction to the value of the foreign_property is equal to i below k i j x ----- l where j amount of the charitable deduction or marital_deduction allowed with respect to such transfer of an interest in a group_of_assets k value of the foreign_property except foreign_property in respect of which a deduction for foreign death taxes is allowed included in the group_of_assets and l value of the entire group_of_assets any reduction described in sec_20_2014-3 or b on account of the marital_deduction must proportionately take into account if applicable the limitation on the aggregate amount of the marital_deduction contained in sec_20_2056_a_-1 see sec_20_2014-3 example sec_20_2014-3 example provides as follows i decedent a citizen and resident_of_the_united_states at the time of his death on date left a gross_estate of dollar_figure which includes the following shares of stock issued by a domestic_corporation valued at dollar_figure bonds issued in by the united_states and physically located in foreign_country x valued at dollar_figure and shares of stock issued plr-155335-05 by a country x corporation valued at dollar_figure with respect to which death taxes were paid to country x expenses indebtedness etc amounted to dollar_figure decedent specifically bequeathed dollar_figure of the stock issued by the country x corporation to a u s charity and left the residue of his estate in equal shares to his son and daughter the gross federal estate_tax is dollar_figure and the credit_for_state_death_taxes is dollar_figure under the situs rules referred to in paragraph a of sec_20_2014-1 the shares of stock issued by the country x corporation comprise the only property deemed to be situated in country x the bonds also would be deemed to have their situs in country x if the decedent had died before date ii for the second_limitation e on the credit_for_foreign_death_taxes e second_limitation f dollar_figure - dollar_figure dollar_figure g dollar_figure - dollar_figure dollar_figure and h dollar_figure - dollar_figure dollar_figure therefore dollar_figure e dollar_figure x ----------------- dollar_figure dollar_figure the lesser_of this amount and the amount of the first_limitation computed under sec_20_2014-2 is the credit_for_foreign_death_taxes sec_20_2014-3 example provides as follows i decedent a citizen and resident_of_the_united_states at the time of his death left a gross_estate of dollar_figure which includes shares of stock issued by a united_states_corporation valued at dollar_figure shares of stock issued by a country x corporation valued at dollar_figure and life_insurance in the amount of dollar_figure payable to a son expenses indebtedness etc amounted to dollar_figure the decedent made a specific_bequest of dollar_figure of the country x corporation stock to charity a and a general bequest of dollar_figure to charity b the residue of his estate was left to his daughter the gross federal estate_tax is dollar_figure and the credit_for_state_death_taxes is dollar_figure under these facts and applicable law neither the stock of the country x corporation specifically bequeathed to charity a nor the insurance payable to the son could be charged with satisfying the bequest to charity b therefore the group_of_assets which could be so charged is limited to stock of the country x corporation valued at dollar_figure and stock of the united_states_corporation valued at dollar_figure ii factor g of the ratio which is used in determining the second_limitation is computed as follows value of property situated in country x less dollar_figure dollar_figure plr-155335-05 reduction described in sec_20_2014-3 reduction i described in sec_20_2014-3 i reduction amount j dollar_figure k dollar_figure and l dollar_figure dollar_figure dollar_figure therefore i dollar_figure x ------------------------------- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure factor g of the ratio is iii in this case the second_limitation on the credit_for_foreign_death_taxes is computed as follows e second_limitation f dollar_figure - dollar_figure dollar_figure g dollar_figure and h dollar_figuredollar_figure - dollar_figure dollar_figure therefore dollar_figure e dollar_figure x ------------------- dollar_figure dollar_figure sec_20_2014-3 example provides as follows i decedent a citizen and resident_of_the_united_states at the time of his death left a gross_estate of dollar_figure which includes shares of stock issued by united_states corporations valued at dollar_figure real_estate located in the united_states valued at dollar_figure and shares of stock issued by country x corporations valued at dollar_figure expenses indebtedness etc amounted to dollar_figure decedent devised dollar_figure in real_estate to a united_states charity in addition he bequeathed to his wife dollar_figure in united_states stocks and dollar_figure in country x stocks the residue of his estate passed to his children the gross federal estate_tax is dollar_figure and the credit_for_state_death_taxes is dollar_figure ii decedent's adjusted_gross_estate is dollar_figure ie the dollar_figure gross_estate less dollar_figure expenses indebtedness etc assume that the limitation imposed by sec_2056 as in effect before is applicable so that the aggregate allowable marital_deduction is limited to one-half the adjusted_gross_estate or dollar_figure which i sec_50 percent of dollar_figure factor g of the ratio which is used in determining the second_limitation is computed as follows dollar_figure dollar_figure dollar_figure dollar_figure plr-155335-05 value of property situated in country x less reduction described in sec_20_2014-3 b determined as follows see also end of sec_20_2014-3 - total amount of bequests which qualify for the marital_deduction specific_bequest of country x stock specific_bequest of united_states stock limitation on aggregate marital_deduction under sec_2056 part of specific_bequest of country x stock with respect to which the marital_deduction is allowed dollar_figure x dollar_figure dollar_figure factor g of the ratio iii thus the second_limitation on the credit_for_foreign_death_taxes is computed as follows e second_limitation f dollar_figure - dollar_figure dollar_figure g dollar_figure h dollar_figure - dollar_figure - dollar_figure dollar_figure and so dollar_figure dollar_figure dollar_figure dollar_figure e dollar_figure x --------------- dollar_figure dollar_figure in this case the available credit under sec_2014 is the lesser_of the first_limitation calculated under sec_20_2014-2 and the second_limitation calculated under a assets that pass to spouse under the provisions of article second of decedent’s will are specifically bequeathed to spouse therefore to the extent that the situs of assets passing_to_spouse under article second for purposes of sec_20_2014-1 are in possession the adjustment set forth in sec_20_2014-3 is applicable in determining the available credit under sec_2014 assets that pass to spouse under the provisions of article fourth of decedent’s will constitute a general bequest to spouse therefore to the extent that the situs of assets passing_to_spouse under article fourth for purposes of sec_20_2014-1 are in possession the adjustment set forth in sec_20_2014-3 is applicable in determining the available credit under sec_2014 plr-155335-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa liquerman melissa liquerman branch chief branch passthroughs special industries enclosures copy for ' purposes
